PER CURIAM:*
First Capital Interest, L.L.C. (“First Capital”), appeals a district court judgment affirming an order of the bankruptcy court denying a motion to ratify a sale, of real property. First Capital raises one issue: “Does the automatic stay of 11 U.S.C. § 362 prevent a foreclosure of a lien to secure a criminal bond forfeiture?”
First Capital concedes that, as the district court held, this issue is controlled by Hickman v. Texas (In re Hickman), 260 F.3d 400 (5th Cir.2001). First Capital argues, however, that, for various reasons, Hickman is wrongly decided.
*1001Absent circumstances not present here, one panel of this court cannot overrule another. United States v. Darrington, 351 F.3d 632, 634 (5th Cir.2003). The judgment of the district court, accordingly, is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.